DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks, TD and amendment in the reply filed on 11/18/2021 is acknowledged. 
Claims 49-93 are pending.
Withdrawn Rejection
The ODP rejection as set forth in office action dated 09/23/2021 is hereby withdrawn in view of applicant’s submission of TD.  
Reasons for Allowance
Applicant’s Remarks, TD and amendment, filed on 11/18/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process for producing and purifying a RNA comprising a step of TFF in step C) using TFF membrane cassette as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method of for producing and purifying a RNA comprising a step of TFF in step C) using TFF membrane cassette as in the instant claims. The closest prior art, Scorza (US 20160024139), teaches a process for producing and purifying a RNA. However, the cited prior art differs with respect to not comprising a step of TFF in step C) using TFF membrane cassette. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims.  
Therefore, claims 49-93 are allowed.
Conclusion
Claims 49-93 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623